


Exhibit 10.17

 

Deckers Outdoor Corporation Deferred Compensation Plan

 

Effective February 1, 2010

 

As Amended and Restated Effective January 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

6

 

 

 

ARTICLE 3

DEFERRAL ELECTIONS

7

 

 

 

ARTICLE 4

IN-SERVICE DISTRIBUTIONS AND UNFORESEEABLE EMERGENCIES

11

 

 

 

ARTICLE 5

BENEFITS

13

 

 

 

ARTICLE 6

BENEFICIARY DESIGNATION

15

 

 

 

ARTICLE 7

LEAVE OF ABSENCE

16

 

 

 

ARTICLE 8

TERMINATION, AMENDMENT OR MODIFICATION

17

 

 

 

ARTICLE 9

ADMINISTRATION

18

 

 

 

ARTICLE 10

OTHER BENEFITS AND AGREEMENTS

18

 

 

 

ARTICLE 11

CLAIMS PROCEDURES

19

 

 

 

ARTICLE 12

TRUST

19

 

 

 

ARTICLE 13

MISCELLANEOUS

19

 

i

--------------------------------------------------------------------------------


 

Deckers Outdoor Corporation Deferred Compensation Plan

Effective February 1, 2010

As Amended and Restated Effective January 1, 2011

 

Purpose

 

The purpose of this Deckers Outdoor Corporation Deferred Compensation Plan (the
“Plan”) is to provide specified benefits to a select group of management and
highly compensated Employees who contribute materially to the continued growth,
development, and future business success of Deckers Outdoor Corporation.  The
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

 

The Plan is intended to comply with the requirements of Internal Revenue Code
Section 409A and final Treasury Regulations thereunder (collectively referred to
herein as “Code Section 409A”).

 

ARTICLE 1
Definitions

 

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1                               “Account Balance” shall mean, with respect to
a Participant, a credit on the records of the Company equal to the sum across
all Class Years of (i) the Retirement Account balances and (ii) the In-Service
Account balances for such Class Years.  Base Salary deferrals and Bonus
deferrals, plus investment return as outlined in Section 3.5, shall be directed
to distinct Retirement Accounts and In-Service Accounts as indicated on each
Class Year’s Election Form.  Any Company Contribution Amount for a Plan Year
will be credited to the Base Salary Retirement Account for that Class Year, even
if the Participant does not direct any Deferral Amounts into the Base Salary
Retirement Account for that Class Year. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her Beneficiary, pursuant to the Plan.

 

1.2                               “Affiliated Group” shall mean (i) the Company
and (ii) all entities with which the Company would be considered a single
employer under Code Sections 414(b) and 414(c), provided that in applying Code
Sections 1563(a)(1), (2) and (3) for purposes of determining whether a
controlled group of corporations exists under Code Section 414(b), the language
“at least fifty percent (50%)” shall be used instead of “at least eighty percent
(80%)” each place it appears in Code Sections 1563(a)(1), (2) and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
whether trades or businesses (whether or not incorporated) are under common
control for purposes of Code Section 414(c), the language “at least fifty
percent (50%)” shall be used instead of “at least eighty percent (80%)” each
place it appears in Treasury Regulation Section 1.414(c)-2.  The term
“Affiliated Group” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Code Section 409A.

 

1

--------------------------------------------------------------------------------


 

1.3                               “Annual Installment Method” shall mean an
annual installment payment over the number of years selected by the Participant
in accordance with the Plan, calculated as follows:  (i) for the first annual
installment, the vested Account Balance of the Participant shall be calculated
as of the date of payment in accordance with Articles 4 and 5, and (ii) for
remaining annual installments, the vested Account Balance of the Participant
shall be calculated on every applicable anniversary of the first annual
installment. Each annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant.  By way of
example, if the Participant elects a ten (10) year Annual Installment Method,
the first payment shall be one tenth (1/10) of the vested Account Balance,
calculated as described in this definition.  The following year, the payment
shall be one ninth (1/9) of the vested Account Balance, calculated as described
in this definition.

 

For purposes of Section 409A each annual installment payment shall be considered
as a “separate payment” within the meaning of Treasury Regulation
Section 1.409A-2(b)(2)(iii).

 

1.4                               “Base Salary” shall mean the annual base rate
of cash compensation plus any bonus which does not qualify as “performance based
compensation” under Treasury Regulation Section 1.409A-1(e)(1) payable by an
Employer during a calendar year, excluding commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, fees, automobile and other allowances, and prior to reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plan of the Employer under Code Section 125,
402(e)(3), 402(h) or 403(b).  Base Salary payable after the last day of a
calendar year solely for services performed during the final payroll period
described in Code Section 3401(b) containing December 31 of such year shall be
treated as earned during the subsequent calendar year.

 

1.5                               “Beneficiary” shall mean the person or
persons, designated in accordance with Article 6, who are entitled to receive
benefits under the Plan upon the death of a Participant.

 

1.6                               “Beneficiary Designation Form” shall mean the
form established from time to time by the Board that a Participant completes,
signs and returns to the Board to designate one or more Beneficiaries.

 

1.7                               “Board” shall mean the board of directors of
the Company, or a delegate of the Board acting under the authority of the Board
in respect the Plan.

 

1.8                               “Bonus” shall mean (i) any compensation
relating to services performed during any fiscal year running from January 1 to
December 31 payable to a Participant as an Employee under an Employer’s written
bonus or cash compensation incentive plans, excluding stock options and
restricted stock and (ii) which qualifies as “performance-based compensation”
under Treasury Regulation Section 1.409A-1(e)(1).

 

2

--------------------------------------------------------------------------------


 

1.9                               “Change in Control” shall mean, with respect
to that portion of a Participant’s Account Balance attributable to the 2010 and
2011 Class Years, the occurrence of a “change in the ownership,” a “change in
the effective control,” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of, and determined in
accordance with, Treasury Regulation Section 1.409A-3(i)(5).  With respect to
that portion of a Participant’s Account Balance attributable to the 2012 and
later Class Years, a Change in Control shall mean the occurrence of a “change in
the ownership,” a “change in the effective control,” or a “change in the
ownership of a substantial portion of the assets” of the Participant’s Employer
within the meaning of, and determined in accordance with, Treasury Regulation
Section 1.409A-3(i)(5).

 

1.10                        “Class Year” shall mean the designation of the
Account Balance by the year in which the Deferral Amounts are credited under the
Plan.

 

1.11                        “Code” shall mean the Internal Revenue Code of 1986,
as it may be amended from time to time.

 

1.12                        “Company” shall mean Deckers Outdoor Corporation and
any successor to all or substantially all of the Company’s assets or business.

 

1.13                        “Company Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.3.  Company
Contribution Amounts shall be credited with investment return as outlined in
Section 3.5(c).  All Company Contribution Amounts with respect to a Class Year
shall be credited to the Base Salary Retirement Account for that Class Year,
even if the Participant does not direct any Deferral Amounts into the Base
Salary Retirement Account for that Class Year.

 

1.14                        “Death Benefit” shall mean the benefit set forth in
Sections 5.3 and 5.4.

 

1.15                        “Deferral Account” shall mean a Participant’s
In-Service Account and Retirement Account.

 

1.16                        “Deferral Amount” shall mean that portion of a
Participant’s Base Salary and Bonus that a Participant elects to have deferred
in accordance with Article 3, for any one Plan Year.  In the event of a
Participant’s Disability, death or a Termination of Employment prior to the end
of a Plan Year, such year’s Deferral Amount shall be the actual amount withheld
pursuant to the Participant’s Deferral Election from the Participant’s Base
Salary and Bonus prior to such event.

 

1.17                        “Deferral Election” shall mean a Participant’s
election on an Election Form to defer a portion of his Base Salary or Bonus, in
accordance with the provisions of Article 3.

 

3

--------------------------------------------------------------------------------


 

1.18                        “Disability” shall have the same meaning as outlined
in the Deckers Outdoor Corporation 401(k) Plan (or successor to such plan),
which is the inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.  The permanence and
degree of such impairment must be supported by medical evidence.  The term
“Disability” shall be interpreted in a manner consistent with the definition of
“disability” contained in Treasury Regulation Section 1.409A-3(i)(4).

 

1.19                        “Disability Benefit” shall mean the benefit set
forth in Section 5.5.

 

1.20                        “Election Form” shall mean the form established from
time to time by the Plan Administrator that a Participant completes, signs and
returns to the Plan Administrator to make a Deferral Election under the Plan.

 

1.21                        “Employee” shall mean a person who is classified as
an employee on the payroll records of the Company or, effective as of
February 1, 2010, any of its U.S. subsidiaries.

 

1.22                        “Employer” shall mean any member of the Affiliated
Group that has one or more Employees or former Employees that are Participants
in the Plan.

 

1.23                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

 

1.24                        “In-Service Account” shall mean the sum of (i) that
portion of a Participant’s Deferral Amount that a Participant elects to have
distributed while in the service of the Company in accordance with Article 4,
plus (ii) all other amounts credited to the In-Service Account in accordance
with the applicable crediting provisions of the Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to the
Plan that relate to his or her In-Service Account.

 

1.25                        “In-Service Benefit” shall mean the benefit set
forth in Section 4.1.

 

1.26                        “Participant” shall mean any Employee (i) who is
selected to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs an Election Form and a Beneficiary Designation Form, (iv) whose
signed Election Form and Beneficiary Designation Form are accepted by the Plan
Administrator, (v) who commences participation in the Plan, and (vi) whose
participation in the Plan has not terminated.  A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an Account
Balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.27                        “Plan” shall mean the Deckers Outdoor Corporation
Deferred Compensation Plan, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

1.28                        “Plan Administrator” shall mean the
person(s) appointed by the Board to administer the Plan.  In the absence of
formal action by the Board to appoint a Plan Administrator, the Plan
Administrator shall be the Company.

 

1.29                        “Plan Year” shall mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.30                        “Retirement”, “Retire(s)” or “Retired” shall mean a
Termination of Employment on or after the attainment of age sixty-five (65) for
any reason other than a leave of absence, death or Disability.

 

1.31                        “Retirement Account” shall mean the sum of (i) that
portion of a Participant’s Deferral Amount that a Participant elects to have
distributed upon Termination of Employment in accordance with Article 5, plus
(ii) all other amounts credited to the Retirement Account in accordance with the
applicable crediting provisions of the Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to the Plan that relate to
his or her Retirement Account.

 

1.32                        “Retirement Benefit” shall mean the benefit set
forth in Section 5.1.

 

1.33                        “Termination Benefit” shall mean the benefit set
forth in Section 5.2.

 

1.34                        “Termination of Employment” shall mean a termination
of employment with all members of the Affiliated Group in such a manner as to
constitute a “separation from service” as defined under, and determined in
accordance with, Treasury Regulation Section 1.409A-1(h), voluntarily or
involuntarily, for any reason other than Disability, or death.  For this
purpose, the employment relationship is treated as continuing while a
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or, if
longer, so long as the individual retains a right to reemployment with any
member of the Affiliated Group under an applicable statute or by contract.  A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
a member of the Affiliated Group.  If the period of leave exceeds six months and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following such six (6)-month period.  A Termination of
Employment will occur if there is a reasonable expectation that the level of
services by the Participant for all members of the Affiliated Group will
permanently decrease to twenty percent (20%) or less of the average level of
services during the previous thirty-six (36) months (or, if shorter, the actual
period of services).

 

1.35                        “Trust” shall mean one or more rabbi trusts
established by the Company in accordance with Article 12 of the Plan, as amended
from time to time.

 

5

--------------------------------------------------------------------------------


 

1.36                        “Unforeseeable Emergency” shall mean a severe
financial hardship to the Participant resulting from (i) an illness or accident
of the Participant or Beneficiary or his spouse or dependent (as defined in Code
Section 152(a) without regard to Code Sections 152(b)(1), 152(b)(2), and
152(d)(1)(B)), (ii) loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to the home not otherwise
covered by insurance), or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The term “Unforeseeable Emergency” shall be interpreted in a
manner consistent with the definition of “unforeseeable emergency” contained in
Treasury Regulation Section 1.409A-3(i)(3).

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1                               Eligibility; Selection by Board. 
Participation in the Plan shall be limited to those Employees who are determined
by the Company to be members of a select group of management or highly
compensated employees and who are selected by the Company to be participate in
the Plan.

 

2.2                               Initial Enrollment Requirements.  As a
condition to participation, each selected Employee shall complete, execute and
return to the Plan Administrator an Election Form and a Beneficiary Designation
Form, all within thirty (30) days (or such shorter time as the Plan
Administrator may determine) after he or she is initially selected to
participate in the Plan.  In addition, the Plan Administrator shall establish
from time to time such other enrollment requirements as it determines in are
necessary.

 

2.3                               Commencement of Participation.  Provided an
Employee selected to participate in the Plan has met all enrollment requirements
set forth in the Plan and required by the Plan Administrator, including
returning all required documents to the Plan Administrator within thirty (30)
days (or such shorter time as the Plan Administrator may determine) after he or
she is initially selected to participate in the Plan, that Employee shall
commence participation in the Plan on the first day of the pay period following
the date on which the Employee completes all enrollment requirements.  However,
for the initial enrollment coinciding with the establishment of the Plan, an
Employee shall commence participation in the Plan on the first day of the pay
period coinciding with or next following the date on which the Employee
completes all enrollment requirements.  If an Employee fails to meet all such
requirements within the period required, that Employee shall not be eligible to
participate in the Plan until the first day of the Plan Year following the
delivery to and acceptance by the Plan Administrator of the required enrollment
documents.

 

2.4                               Termination of Deferrals.  If the Company
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Participant’s entitlement to defer Base Salary and Bonus
shall cease with respect to calendar years following the calendar year in which
such determination is made, although the Participant shall remain subject to all
terms and conditions of the Plan for as long as he remains a Participant.

 

6

--------------------------------------------------------------------------------

 

ARTICLE 3
Deferral Elections

 

3.1                                 Elections to Defer Base Salary or Bonus.

 

(a)                                  Deferral Election.

 

(i)                                     New Participant.  In connection with a
Participant’s commencement of participation in the Plan, a Participant may elect
to defer Base Salary or Bonus, by filing with the Plan Administrator an Election
Form that conforms to the requirements of Article 2 within the time period
specified in Section 2.3, and the Deferral Election shall become irrevocable at
the end of such time period.  The Deferral Election for the first Plan Year of
participation shall apply only to that portion of the Base Salary and Bonus
earned after the Deferral Election becomes irrevocable.  If a Participant does
not make a deferral election with respect to the first Plan Year with respect to
which the Participant is first selected to participate in the Plan, the
Participant may elect to defer Base Salary or Bonus for any subsequent Plan Year
by filing with the Board an Election Form that conforms with the requirements of
Article 2 before the start of that Plan Year.

 

(ii)                                  Annual Deferral Election.  Unless
Section 3.1(a)(i) applies, each Participant may elect to defer Base Salary or
Bonus for a Plan Year by filing a Deferral Election with the Plan Administrator
within the timeframes specified by the Plan Administrator for the Plan Year for
which such Base Salary or Bonus is earned.  However, the Deferral Election shall
become irrevocable (A) with respect to Base Salary, as of December 31 of the
calendar year immediately preceding the Plan Year during which the Base Salary
covered by the Deferral Election is earned and (B) with respect to a Bonus, as
of the date six (6) months prior to the end of the performance period of the
Bonus, or such earlier dates as specified by the Plan Administrator.

 

(b)                                 Amount of Deferral.  A Participant shall
designate on the Deferral Election form the amount of Base Salary and/or Bonus
that is to be deferred in accordance with this Article 3.  The Deferral Amount,
in whole percentages or a specific dollar amount, shall not exceed fifty percent
(50%) of the Participant’s Base Salary and ninety-five percent (95%) of the
Participant’s Bonus; provided that the total amount deferred by a Participant
shall be limited in any calendar year, if necessary, to satisfy FICA, income
tax, and employee benefit plan withholding requirements as determined by the
Plan Administrator.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Allocation of Deferral Amount.  A
Participant shall further designate on the Deferral Election form for each Plan
Year the percentage of such Plan Year’s Base Salary and Bonus deferral that will
be allocated to the Retirement Account and In-Service Account for the Class Year
corresponding to such Plan Year.  The allocation of each Plan Year’s Deferral
Amount into the Class Year Retirement Account or In-Service Account shall be in
whole percentages only.  Participant is not obligated to apply the same
percentage allocation to the Base Salary and Bonus deferrals.  As an example, a
Participant can allocate fifty percent (50%) of the Base Salary deferral into
the Retirement Account and fifty percent (50%) into the In-Service Account for a
Class Year while allocating one hundred percent (100%) of the Bonus into the
Retirement Account for the same Class Year.

 

(d)                                 Duration of Deferral Election.  A
Participant’s Deferral Election shall apply only to Base Salary and Bonus earned
during the Plan Year to which the Deferral Election relates.  A Participant must
indicate a new Deferral Election for any subsequent Plan Year by filing a new
Election Form with the Board prior to the beginning of such Plan Year or at such
time as the Board may require, which Deferral Election shall be effective on the
first day of the next following Plan Year.  If a Participant fails to complete a
new Election Form for any subsequent Plan Year the Deferral Amount for that
subsequent Plan Year will be deemed to be zero (0).

 

(e)                                  Class Year Elections.  Each Plan Year’s
Deferral Amount will be maintained in separate and distinct Retirement and In
Service Accounts for each Class Year in which the Deferral Amounts are
credited.  Separate distribution elections shall apply with respect to each
Class Year.  Any Company Contribution Amount with respect to a Class Year shall
be allocated and credited to that Class Year’s Base Salary Retirement Account.

 

3.2                     Withholding of Deferral Amounts.  For each Plan Year,
the Base Salary portion of the Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in substantially equal amounts, as
adjusted from time to time for increases and decreases in Base Salary.  The
Bonus portion of the Deferral Amount shall be withheld at the time the Bonus is
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year.

 

3.3                     Annual Company Contribution Amount.  For each Plan Year,
the Board may, but is not required to, credit any amount it desires to the Base
Salary Retirement Account of any Participant under the Plan, which amount shall
equal the annual Company Contribution Amount for that Participant for that Plan
Year.  The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero (0), even though one or more other
Participants receive an annual Company Contribution Amount for that Plan Year.

 

8

--------------------------------------------------------------------------------


 

3.4                                 Vesting.  A Participant shall at all times
be 100% vested in his or her Deferral Account, including any Company
Contribution Amount credited to the Participant’s Base Salary Retirement
Account.

 

3.5                                 In-Service Accounts and Retirement
Accounts.  The Company shall establish accounts for Base Salary Deferral Amounts
and Bonus Deferral Amounts and further sub-divide such accounts into In-Service
Accounts and Retirement Accounts for each Participant under the Plan.  Each of
those subaccounts will be maintained by Class Year.  Each Participant’s Deferral
Account shall be further divided into separate subaccounts (“investment fund
subaccounts”), each of which corresponds to an investment fund elected by the
Participant.  A Participant’s Deferral Account shall be credited as follows:

 

(a)                                  After amounts are withheld and deferred
from a Participant’s Base Salary or Bonus, the Company shall credit the
investment fund subaccounts of the Participant’s Deferral Account with an amount
equal to the amount of Base Salary or Bonus, or both, deferred by the
Participant as of the date that the Base Salary or Bonus would have been paid to
the Participant absent the Deferral Election, and the portion of the
Participant’s deferred Base Salary or Bonus that the Participant has deemed to
be invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund.

 

(b)                                 The Company shall credit the Participant
with an amount equal to the annual Company Contribution Amount, if any, for that
Participant, on the date or dates to be determined by the Board and the portion
of the Participant’s annual Company Contribution Amount that the Participant has
deemed to be invested in a certain type of investment fund shall be credited to
the investment fund subaccount corresponding to that investment fund.

 

(c)                                  As of the end of each business day, each of
the Participant’s investment fund subaccounts shall be credited with earnings
(gains or losses) in an amount equal to that determined by multiplying the
balance credited to such investment fund subaccount as of the prior day plus
amounts allocated to the investment fund subaccount that day by the rate of net
gain or loss for the corresponding investment fund for that day.

 

(d)                                 Each of the Participant’s investment fund
subaccounts shall be reduced pro rata by the amount of any distributions made to
the Participant, as of the date of the distribution.

 

3.6                                 Investment Elections.

 

(a)                                  The Company shall select, from time to
time, commercially available investment funds to be used to determine the amount
of earnings (gains or losses) to be credited to the Participant’s Deferral
Account under Section 3.5.

 

9

--------------------------------------------------------------------------------


 

(b)                                 At the time of making a Deferral Election, a
Participant shall designate, on the Deferral Election form, the investment fund
or funds in which the Participant’s Deferral Account attributable to deferrals
of Base Salary or Bonus will be deemed to be invested for purposes of
determining the amount of earnings (gains or losses) to be allocated to the
Deferral Account.  The Participant may specify the deemed investment, in whole
percentage increments, in one or more of the investment funds as communicated
from time to time by the Plan Administrator.  At least quarterly, a Participant
may change this investment designation (prospectively only) by filing a change
of election and making a new designation as designated by the Plan
Administrator.

 

(c)                                  Notwithstanding any other provision of the
Plan that may be interpreted to the contrary, the investment funds selected by
the Company or designation of investment funds by a Participant shall not be
considered or construed in any manner as an actual investment of the
Participant’s Account Balance in any such investment fund.  In the event that
the Company or the trustee of the Trust shall invest funds in any or all of the
selected investment funds, no Participant shall have any rights in or to such
investments.  Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company, the Participant’s Employer
or the Trust; the Participant shall remain at all times an unsecured creditor of
the Company.

 

3.7                     FICA and Other Taxes.

 

(a)                                  Deferral Amounts.  For each Plan Year in
which a Deferral Amount is being withheld from a Participant, the Employer shall
withhold from that portion of the Participant’s Base Salary or Bonus that is not
being deferred, in a manner determined by the Employer, the Participant’s share
of FICA and other employment taxes on such Deferral Amount.  If necessary, the
Plan Administrator may reduce the Deferral Amount in order to comply with this
Section 3.7(a).

 

(b)                                 Company Contribution Amounts.  Upon
contribution of a Company Contribution Amount, the Employer shall withhold from
the Participant’s Base Salary and/or Bonus that is not deferred, in a manner
determined by the Employer, the Participant’s share of FICA and other employment
taxes.  If necessary, the Plan Administrator may reduce either or both of the
Participant’s Company Contribution Amount or Deferral Amount in order to comply
with this Section 3.7(b).

 

(c)                                  Distributions.  The Company, or the trustee
of the Trust, shall withhold from any payments made to a Participant under the
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Company, or the trustee of the Trust, in connection with such
payments, in amounts and in a manner to be determined by the Company and the
trustee of the Trust.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 4
In-Service Distributions and Unforeseeable Emergencies

 

4.1                                 In-Service Distributions.  A Participant, in
connection with his or her initial commencement of participation in the Plan and
each subsequent annual enrollment, may elect on an Election Form the month and
year of distribution of the Deferral Amount allocated to that Class Year’s
In-Service Account.  The Participant must make the same distribution election
for the Base Salary and Bonus Deferral Elections made on the Deferral Election
form for that Class Year.  The Participant may elect to receive payment in the
form of a lump sum or pursuant to an Annual Installment Method not to exceed ten
(10) years.  If a Participant elects to direct a percentage of the particular
Class Year’s Deferral Amount to the In-Service Account but does not indicate the
year in which the payment is to be made, then it will be assumed that no
In-Service Account election was made for that Class Year and all such Deferral
Amounts for that Class Year will be allocated to the Participant’s Retirement
Account.  In addition, if a Participant makes an election to allocate Deferral
Amounts to an In-Service Account and specifies a distribution date but fails to
elect a form of payment, the distribution election will be assumed to be a lump
sum payment.  The lump sum payment shall be made or the installments shall
commence as soon as possible after the date elected on the Deferral Election
form, but in no event later than the later of (i) the end of the calendar year
that includes the elected payment date and (ii) the fifteen (15th) day of the
third month following the elected payment date, provided that the Participant
may not directly or indirectly designate the taxable year of payment.

 

If Termination of Employment for any reason, other than death, occurs prior to
the year selected for the In-Service Distribution or prior to the complete
payment of an In-Service Account in the process of being distributed in the form
of an Annual Installment Method, then any remaining amount in the In-Service
Account shall be paid to the Participant in accordance with the election made
for the Retirement Account for that Class Year.  If no Retirement Account
election is in effect for that Class Year, i.e., the Participant elected to have
one hundred percent (100%) of that Class Year’s Deferral Amount directed to the
In-Service Account, then payment will be made in the form of a lump sum as soon
as practicable following Termination of Employment but in no event later than
the later of (i) the end of the calendar year that includes the date of the
Termination of Employment and (ii) the fifteenth (15th) day of the third month
following the date of the Termination of Employment, provided that the
Participant may not directly or indirectly designate the taxable year of
payment.  If Termination of Employment occurs as a result of death, payment will
be made in accordance with either Section 5.3 or 5.4.

 

In no event will any Company Contribution Amount be available for an In-Service
distribution.

 

4.2                                 Change in Time or Form of Payment for
In-Service Distribution.  Notwithstanding the methods of payment elected for
each Class Year’s In-Service Account, the Participant may elect to change the
time of such payment under a subsequent election that meets the following
requirements:

 

11

--------------------------------------------------------------------------------


 

(a)                                  The subsequent election may not take effect
until at least twelve (12) months after the date on which the subsequent
election is made.

 

(b)                                 The subsequent election is made not less
than twelve (12) months prior to the date of the scheduled payment.

 

(c)                                  The payment with respect to which the
subsequent election is made must be deferred for an additional period of not
less than five (5) years from the date such payment would otherwise have been
made.

 

(d)                                 The subsequent election may not accelerate
the time of any payment.

 

4.3                                 Payout/Suspensions for Unforeseeable
Emergencies.  If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Plan Administrator to receive a partial or full
payout of the portion of the Participant’s Account Balance attributable to
Deferral Amounts.  Company Contribution Amounts are not available for
distribution on account of Unforeseeable Emergencies.  Any distribution on
account of Unforeseeable Emergencies will be made starting with Deferral Amounts
attributable to the most recently completed Class Year’s In-Service Account, if
any, and progressing to each preceding Class Year as necessary.  The Retirement
Accounts will be used only upon exhausting all completed prior Class Year
In-Service Accounts.

 

By way of example, if a request for an Unforeseeable Emergency is made in 2012
and 2010 was the initial Class Year for the Participant; payment will come from
the 2011 Class Year’s In-Service Account.  To the extent the 2011 Class Year’s
In-Service Account is insufficient, additional amounts will come from the 2010
Class Year’s In-Service Account.  If the previously completed Class Year’s
In-Service Accounts are insufficient or if none exist, then the distribution or
any remaining amount needed shall come from the 2011 Class Year’s Retirement
Account and then from the 2010 Class Year’s Retirement Account.  Only when all
prior Class Years have been exhausted will the distribution be made from the
2012 Class Year Deferral Amounts, beginning with that Class Year’s In-Service
Account.

 

Any distribution on account of Unforeseeable Emergencies shall not exceed the
lesser of the Participant’s Account Balance, calculated as if such Participant
were receiving a Termination Benefit, and the amount reasonably needed to
satisfy the Unforeseeable Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause severe financial hardship).

 

12

--------------------------------------------------------------------------------


 

If the Participant experiences an Unforeseeable Emergency, the Participant may
request a suspension of the Participant’s Deferral Election.  In that case, the
suspension will apply for the entire Plan Year in which the request is made and
deferrals to be made for the remainder of the Plan Year will be canceled.

 

If the Plan Administrator approves the petition for a suspension and/or
distribution, then the suspension shall take effect upon the date of approval
and any distribution shall be made within sixty (60) days of the date of
approval provided that the Participant may not directly or indirectly designate
the taxable year of payment.

 

4.4                                 Change in Control.  Upon a Change in
Control, a Participant’s Account Balance will be paid in a lump sum as soon as
possible following the effective date of the Change in Control, but in no event
later than the later of (i) the end of the calendar year that includes the
effective date of the Change in Control and (ii) the fifteen (15th) day of the
third (3rd) month following the effective date of the Change in Control,
provided that the Participant may not directly or indirectly designate the
taxable year of payment.

 

ARTICLE 5
Benefits

 

5.1                                 Retirement Benefit.  A Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.  A
Participant, in connection with his or her commencement of participation in the
Plan and each subsequent Plan Year shall elect on the Deferral Election form the
form of payment with respect to that Class Year’s Deferral Amount.  The
Participant may elect to receive payment in the form of a lump sum or pursuant
to an Annual Installment Method not to exceed ten (10) years.  Thus, separate
Retirement Benefit distribution elections may apply to each Class Year, but the
Participant must make the same Distribution Election for the Base Salary and
Bonus Deferral Election made on the Deferral Election form.  Any Company
Contribution Amount credited to the Participant’s Base Salary Retirement Account
for that Class Year shall be paid in the same manner as elected by the
Participant for that Class Year’s Base Salary Retirement Account.  If a
Participant does not make any election with respect to the payment of the
Retirement Benefit or if the Participant does not elect to allocate a Deferral
Amount into the Retirement Account for that Class Year but is credited with a
Company Contribution Amount for that Class Year, then such Retirement Benefit
shall be payable in a lump sum.  The lump sum payment shall be made, or
installment payments shall commence, within sixty (60) days after Retirement,
provided that the Participant may not directly or indirectly designate the
taxable year of payment.

 

5.2                                 Termination Benefit.  A Participant who
experiences a Termination of Employment prior to Retirement shall receive as a
Termination Benefit his or her Account Balance in accordance with the same
election made under Section 5.1.  The lump sum payment shall be made, or
installment payments shall commence, within sixty (60) days of Termination of
Employment, provided that the Participant may not directly or indirectly
designate the taxable year of payment.

 

13

--------------------------------------------------------------------------------


 

5.3                                 Death Prior to Retirement or Termination of
Employment.  The Beneficiary of a Participant who dies prior to Retirement or
Termination of Employment shall receive a Death Benefit in the form of a lump
sum payment equal to the Participant’s then-remaining Account Balance, including
any installment payment that have yet to be distributed.  The payment shall be
made as soon as practicable after certification of death but in no event later
than the later of (i) the end of the calendar year that includes the date of
death and (ii) the fifteenth (15th) day of the third month following the date of
death, provided that the Beneficiary may not directly or indirectly designate
the taxable year of payment.

 

5.4                                 Death after Retirement or Termination of
Employment.  If a Participant dies after Retirement or Termination of Employment
but before the Account Balance is paid in full, the Participant’s unpaid Account
Balance shall be paid to the Beneficiary in a lump sum payment as soon as
practicable after certification of death but in no event later than the later of
(i) the end of the calendar year that includes the date of death and (ii) the
fifteenth (15th) day of the third month following the date of death, provided
that the Beneficiary may not directly or indirectly designate the taxable year
of payment.

 

5.5                                 Disability Benefit.  A Participant who
incurs a Disability shall, for benefit purposes under the Plan, be deemed to
have experienced a Termination of Employment as of the date the Disability is
incurred.  The Disability Benefit shall be paid in the same form as elected in
accordance with Section 5.1.  The lump sum payment shall be made, or installment
payments shall commence within sixty (60) days after the date the Participant
incurs the Disability, provided that the Participant may not directly or
indirectly designate the taxable year of payment.

 

5.6                                 Change in Time or Form of Payment for
Termination Benefit.  Notwithstanding the method of payment elected by a
Participant with respect to the Base Salary or Bonus Deferral Amounts for a
Class Year, the Participant may elect to change the method of such payment under
a subsequent election that meets the following requirements:

 

(a)                                  The subsequent election may not take effect
until at least twelve (12) months after the date on which the subsequent
election is made.

 

(b)                                 The subsequent election is made not less
than twelve (12) months prior to the date of the scheduled payment.

 

(c)                                  The first payment with respect to which the
subsequent election is made must be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made.  This five
(5)-year deferral shall not apply to any change in the Death Benefit or upon the
occurrence of a Disability.

 

(d)                                 The subsequent election may not accelerate
the time of any payment.

 

The form of payment elected in a subsequent election must be a lump sum or an
Annual Installment Method of between two (2) and ten (10) years.  In accordance
with section 1.3, each installment payment may be individually changed provided
that the above requirements are met with respect to each such payment that is
changed.

 

14

--------------------------------------------------------------------------------


 

5.7                                 Limitation on Key Employees. 
Notwithstanding any other provision of the Plan to the contrary, the payment of
a Retirement Benefit or Termination Benefit with respect to a “specified
employee,” as defined in, and determined in accordance with, Treasury Regulation
Section 1.409A-1(i), of the Affiliated Group shall not be made (or, in the case
of payments to be made under an Annual Installment Method, shall not commence)
until the six month anniversary of the Participant’s Retirement or Termination
of Employment, or, if earlier, the date of the Participant’s death, if at that
time any stock of the Company is publicly traded on an established securities
market or otherwise.  Any installment payments that are delayed pursuant to this
provision shall be accumulated and paid on the delayed payment date.

 

5.8                                 Involuntary Cash Out Limit.  If a
Participant’s total Account Balance under this Plan and all other such
arrangements required to be aggregated with the Plan under Code Section 409A is
less than or equal to the deferral limit in effect under Code Section 402(g) for
the calendar year in which the Participant experiences a Retirement or
Termination of Employment, then, despite the election made by the Participant,
the Company may pay the Account Balance in a lump sum as soon as practicable
following such Retirement or Termination of Employment.  In addition, if the
present value of any remaining installments due a Participant who has
experienced a Termination of Employment and elected an Annual Installment Method
falls below the deferral limit in effect under Code Section 402(g) for the
calendar year in which the Participant experienced a Termination of Employment,
then the Company may pay the remaining Account Balance in a lump sum as soon as
practicable thereafter.

 

ARTICLE 6
Beneficiary Designation

 

6.1                                 Beneficiary.  Each Participant shall have
the right, at any time, to designate his or her Beneficiary(ies) (both primary
as well as contingent) to receive any benefits payable under the Plan upon the
death of a Participant.  The Beneficiary designated under the Plan may be the
same as or different from the Beneficiary designation under any other Company or
Employer plan in which the Participant participates.

 

6.2                                 Beneficiary Designation Change.  A
Participant shall designate his or her Beneficiary by completing and signing the
Beneficiary Designation Form, and returning it to the Plan Administrator.  A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Plan Administrator’s rules and procedures, as in effect from time to time. 
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation
Form filed by the Participant and accepted by the Plan Administrator prior to
his or her death.  If a Participant is married, the designation of a Beneficiary
other than the Participant’s spouse shall only be permitted upon written consent
of the Participant’s spouse.

 

15

--------------------------------------------------------------------------------

 

6.3                               Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Plan Administrator.

 

6.4                               No Beneficiary Designation.  If a Participant
fails to designate a Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above
or, if all Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the Participant’s estate.

 

6.5                               Doubt as to Beneficiary.  If the Plan
Administrator has any doubt as to the proper Beneficiary to receive payments
pursuant to the Plan, the Plan Administrator shall have the right to cause the
Company to withhold such payments until this matter is resolved to the Plan
Administrator’s satisfaction.

 

6.6                               Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
the Employer, the Company, the Plan Administrator and the Board from all further
obligations under the Plan with respect to the Participant, and that
Participant’s participation in the Plan shall terminate upon such full payment
of benefits.

 

ARTICLE 7
Leave of Absence

 

7.1                               Paid Leave of Absence.  If a Participant is
authorized by the Employer for any reason to take a paid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.1.

 

7.2                               Unpaid Leave of Absence.  If a Participant is
authorized by the Employer for any reason to take an unpaid leave of absence
from the employment of the Employer, the Participant shall continue to be
considered employed by the Employer and the Participant shall be excused from
making deferrals until the Participant returns to a paid employment status. 
Upon such return, deferrals shall resume for the remaining portion of the Plan
Year in which the return occurs, based on the Deferral Election, if any, made
for that Plan Year.  If no Deferral Election was made for that Plan Year, no
deferral shall be withheld.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 8
Termination, Amendment or Modification

 

8.1                               Termination.  Although the Company anticipates
that it will continue the Plan for an indefinite period of time, there is no
guarantee that the Company will continue the Plan or will not terminate the Plan
at any time in the future.  Accordingly, the Company reserves the right to
terminate the Plan at any time with respect to any or all Participants, by
action of the [Board].  Upon the termination of the Plan, further deferrals
under the Plan shall terminate but all Account Balances shall remain subject to
the terms of the Plan and the distribution elections made in the applicable
Deferral Election forms.

 

Notwithstanding the previous paragraph, upon termination of the Plan, the
Company may distribute Account Balances in a consistent manner to all
Participants in compliance with Treasury Regulation
Section 1.409A-3(j)(4)(ix)(C), specifically:

 

(a)                     The termination and liquidation does not occur as a
result of downturn in the financial health of the Company;

 

(b)                     The Company terminates and liquidates all similar
arrangements sponsored by a member of the Affiliated Group that would be
aggregated with any other arrangements under Treasury Regulation
Section1.409A-1(c) if the Participants had deferrals of compensation under all
of the arrangements that are terminated;

 

(c)                      No payments under the Plan are made within twelve (12)
months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan other than payments that would be payable under
the terms of the Plan if the action to terminate and liquidate the plan had not
occurred;

 

(d)                     All payments are made within twenty-four (24) months of
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan; and

 

(e)                      No member of the Affiliated Group adopts a new plan
that would be aggregated with any terminated and liquidated plan under Treasury
Regulation Section 1.409A-1(c) if the same Participant participated in both
plans, at any time within three years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.

 

8.2                               Amendment.  The Company may, at any time,
amend or modify the Plan in whole or in part by the action of the Board or its
authorized delegate; provided, however, that: (i) no amendment or modification
shall be effective to decrease or restrict the value of a Participant’s Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification, and (ii) no amendment or
modification of this Section 8.2 of the Plan shall be effective.  The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification.  Notwithstanding the foregoing, the Company
specifically reserves the right to amend the Plan to conform the provisions of
the Plan to the guidance issued by the Secretary of the Treasury with respect to
Code Section 409A, in accordance with such guidance.

 

17

--------------------------------------------------------------------------------


 

8.3                               Effect of Payment.  The full payment of the
applicable benefit under Article 4 or 5 of the Plan shall completely discharge
all obligations to a Participant and his or her Beneficiaries under the Plan and
the Participant’s participation in the Plan shall thereupon terminate.

 

ARTICLE 9
Administration

 

9.1                                               Administrative Duties.  To the
extent that ERISA applies to the Plan, the Plan Administrator shall be the
“named fiduciary” of the Plan and the “administrator” of the Plan, within the
meaning of ERISA.  The Plan Administrator shall be responsible for the general
administration of the Plan.  The Plan Administrator will, subject to the terms
of the Plan, have the authority to:  (i) adopt, alter, and repeal administrative
rules and practices governing the Plan, (ii) interpret the terms and provisions
of the Plan, and (iii) otherwise supervise the administration of the Plan.  All
decisions by the Plan Administrator will be made with the approval of not less
than a majority of its members.  The Plan Administrator may delegate any of its
authority to any other person or persons that it deems appropriate.

 

9.2                                               Agents.  In the administration
of the Plan, the Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to the Company.

 

9.3                                               Binding Effect of Decisions. 
All decisions by the Plan Administrator, and by any other person or persons to
whom the Plan Administrator has delegated authority, shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

9.4                                               Indemnity of Board and Plan
Administrator.  The Company shall indemnify and hold harmless the members of the
Board, the Plan Administrator and any Employee to whom the duties of the Board
or Plan Administrator may be delegated, against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to the Plan, except in the case of willful misconduct by the Board, any
of its members, the Plan Administrator or any such Employee.

 

9.5                                               Information.  To enable the
Plan Administrator to perform its functions, the Company shall supply full and
timely information to the Plan Administrator on all matters relating to the
compensation of its Participants, the date and circumstances of the Disability,
death, Retirement or Termination of Employment of its Participants, and such
other pertinent information as the Plan Administrator may reasonably require.

 

ARTICLE 10
Other Benefits and Agreements

 

10.1                        Coordination with Other Benefits.  The benefits
provided to a Participant and such Participant’s Beneficiary under the Plan are
in addition to any other benefits available to such Participant and Beneficiary
under any other plan or program for Employees of the Affiliated Group.  The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program, except as may otherwise be expressly provided.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 11
Claims Procedures

 

11.1                        Procedures for Handling Claims.  In accordance with
the provisions of Section 503 of ERISA, the Company shall provide a procedure
for handling claims for benefits under the Plan.  The procedure shall be in
accordance with the regulations issued by the Secretary of Labor and provide
adequate written notice within a reasonable period of time with respect to a
claim denial.  The procedure shall also provide for a reasonable opportunity for
a full and fair review by the Company of any claim denial.

 

ARTICLE 12
Trust

 

12.1                        Establishment of the Trust.  The Company may
establish one or more Trusts to which the Company may transfer such assets as
the Company determines to assist in meeting its obligations under the Plan.

 

12.2                        Interrelationship of the Plan and the Trust.  The
provisions of the Plan and a Participant’s Deferral Election forms shall govern
the rights of a Participant to receive distributions pursuant to the Plan.  The
provisions of the Trust shall govern the rights of the Company, Participants and
the creditors of the Company to the assets transferred to the Trust.

 

12.3                        Distributions from the Trust.  The Company’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under the Plan.

 

ARTICLE 13
Miscellaneous

 

13.1                        Status of Plan.  The Plan is intended to be a plan
that is not qualified within the meaning of Code Section 401(a) and that “is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.  The Plan shall be administered and interpreted to the extent possible in
a manner consistent with that intent.

 

13.2                        Unsecured General Creditor.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company or any
other member of the Affiliated Group.  For purposes of the payment of benefits
under the Plan, any and all of the Company’s assets shall be, and remain, the
general, unpledged unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.

 

19

--------------------------------------------------------------------------------


 

13.3                        Company’s Liability.  The Company’s liability for
the payment of benefits shall be defined only by the Plan and the Participants’
Deferral Election forms.  The Company shall have no obligation to a Participant
under the Plan, except as expressly provided in the Plan and his or her Deferral
Election forms.

 

13.4                        Nonassignability.  Neither a Participant, nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable.  No part of the amount payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

13.5                        Not a Contract of Employment.  The terms and
conditions of the Plan shall not be deemed to constitute a contract of
employment between an Employer and the Participant, either expressed or
implied.  Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, unless expressly provided in
a written employment agreement.  Nothing in the Plan shall be deemed to give a
Participant the right to be retained in the service of the Employer, or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time for an reason.

 

13.6                        Furnishing Information.  A Participant or his or her
Beneficiary will cooperate with the Plan Administrator by furnishing any and all
information requested by the Plan Administrator and take such other actions as
may be requested in order to facilitate the administration of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Plan Administrator may deem necessary.

 

13.7                        Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

20

--------------------------------------------------------------------------------


 

13.8                        Captions.  The captions of the articles, sections
and paragraphs of the Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

13.9                        Governing Law.  Subject to ERISA, the provisions of
the Plan shall be construed and interpreted according to the internal laws of
the State of California without regard to its conflicts of laws principles.

 

13.10                 Notice.  Any notice or filing required or permitted to be
given to the Board under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the address below:

 

Deckers Outdoor Corporation

495-A South Fairview Avenue

Goleta, CA 93117

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

13.11                 Successors.  The provisions of the Plan shall bind and
inure to the benefit of the Company and its successors and assigns and the
Participant and the Participant’s Beneficiaries.

 

13.12                 Spouse’s Interest.  The interest in the benefits hereunder
of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

13.13                 Validity.  In case any provision of the Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

13.14                 Incompetent.  If the Plan Administrator determines that a
benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Plan Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit.  Any payment of a benefit shall be a payment for
the account of the Participant and the Participant’s Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Plan for
such payment amount.

 

21

--------------------------------------------------------------------------------


 

13.15                 Court Order.  The Company is authorized to make any
payments directed by court order in any action in which the Plan, Company,
Employer, Plan Administrator or the Board has been named as a party.  In
addition, if a court determines that a spouse or former spouse of a Participant
has an interest in the Participant’s benefits under the Plan in connection with
a property settlement or otherwise, the Company shall have the right,
notwithstanding any election made by a Participant, to immediately distribute
the spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to that spouse or former spouse.

 

13.16                 Insurance.  The Company, on its own behalf or on behalf of
the trustee of the Trust, may apply for and procure insurance on the life of the
Participant, in such amounts and in such forms as the Company or trustee of the
Trust may choose.  The Company or the trustee of the Trust, as the case may be,
shall be the sole owner and beneficiary of any such insurance.  The Participant
shall have no interest whatsoever in any such policy or policies, and at the
request of the Company shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for insurance.

 

13.17                 No Acceleration of Benefits.  The acceleration of the time
or schedule of any payment under the Plan is not permitted, except as provided
in regulations promulgated by the Secretary of the Treasury.

 

13.18                 Compliance with Code Section 409A.  The Plan is intended
to provide for the deferral of compensation in accordance with the applicable
requirements of Code Section 409A for compensation earned, vested, or deferred
after December 31, 2004, and shall be interpreted and administered accordingly. 
Notwithstanding any provisions of the Plan or any Deferral Election form to the
contrary, no otherwise permissible election under the Plan shall be given effect
that would result in the immediate inclusion in income of any amount under Code
Section 409A.

 

13.19                 Discretion of the Board, Plan Administrator, Trustee and
Company and Interpretation.  To the fullest extent permitted by law, the Board,
Plan Administrator, Company and Trustee shall each, in its sole and absolute
discretion, construe and interpret the terms and provisions of the Plan and to
do all things necessary or appropriate to effect the intent and purpose thereof
whether or not such powers are specifically set forth in the Plan and Trust
Agreement, including any issue arising out of, relating to, or resulting from
the administration and operation of the Plan.  Such construction and/or
interpretation shall be final, conclusive and binding on all persons, entities
and parties, including, without limitation, the Participants and Beneficiaries,
or successors or assigns thereto, and shall be given the maximum possible
deference allowed by law.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has signed this Plan as of this 22nd day of
December, 2011.

 

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

By:

/s/ Thomas A. George

 

Name:

Thomas A. George

 

Title:

CFO

 

23

--------------------------------------------------------------------------------
